EXHIBIT 10.4

MENTOR CORPORATION

STOCK PURCHASE PLAN

                This Stock Purchase Plan ("Purchase Plan") is entered into
between Citigroup Global Markets Inc. ("CGM") and Mentor Corporation ("the
Company") for the purchase of shares of common stock ("Stock") issued by the
Company in a manner that complies with the requirements of Rule 10b5-1 ("Rule")
under the Securities Exchange Act of 1934 ("Exchange Act").  This Purchase Plan
shall be the exclusive means by which the Company effects any purchases of
shares of Stock in open market transactions pursuant to Rule 10b-18 of the
Exchange Act; provided, however, that the Company shall not be precluded from
purchasing shares in transactions other than pursuant to Rule 10b-18 or
commencing a tender or exchange offer for its shares pursuant to Regulation 14D
promulgated by the Securities and Exchange Commission under the Exchange Act.

A.)  Purchase Plan Requirements

1)  Commencing on the beginning of the third trading day after the Company's
public earnings release for the quarterly period ending June 30, 2006
("Commencement Date"), and continuing through and including a period of twelve
(12) months thereafter, CGM shall act as the Company's exclusive agent to
purchase Stock under this Purchase Plan.  During the time this Purchase Plan is
in effect the Company will make no purchases of Stock through anyone other than
CGM pursuant to the Purchase Plan or Rule 10b-18; provided, however, that the
Company shall not be precluded from purchasing shares in transactions other than
pursuant to Rule 10b-18 or commencing a tender or exchange offer for its shares
pursuant to Regulation 14D promulgated by the Securities and Exchange Commission
under the Exchange Act (except as set forth in Section E.1.d of this Purchase
Plan).

2.)  On the Commencement Date, the Company will notify CGM of the aggregate
number of shares of Stock purchased by the Company and affiliated purchasers, in
block purchases that were made on any day(s) in lieu of the 25% average daily
trading volume condition for such day(s), during the current and last four
calendar weeks.  During the course of the Purchase Plan, the Company will notify
CGM promptly of any block purchases that are made by affiliated purchasers on
any day(s) in lieu of the 25% average daily trading volume condition for such
day(s).  Purchases made by CGM pursuant to this Purchase Plan shall be made at
the prevailing market prices, pursuant to the limitations stated in the
Company's written instructions in Appendix A, attached hereto, in open market
transactions in accordance with the provisions of Rule 10b-18.  However,
notwithstanding the preceding sentence, the Company acknowledges that CGM cannot
purchase in accordance with the provisions of Rule 10b-18 (i) if an affiliated
purchaser is soliciting through another broker or dealer on the same day that
CGM is soliciting purchases for the Company, (ii) on any day that an affiliated
purchaser purchases a block of stock in lieu of purchasing under the 25% average
daily trading volume condition for such day, or (iii) if purchases made by an
affiliated purchaser when aggregated with purchases made by the Company exceed
the 25% average daily trading volume limitation. CGM shall be entitled to a
commission of $0.04 per share. CGM's sole compensation for services rendered
under this Purchase Plan shall be a commission of $0.04 cents per share of Stock
purchased.

3.)  For purposes of this Purchase Plan, a business day shall be any day on
which the New York Stock Exchange is open for trading.

4.)  The first purchase under the Purchase Plan may not occur until after the
later of (i) the termination of the next quarterly blackout period (as defined
in the Company's insider trading compliance program) following the adoption of
the Purchase Plan or (ii) 30 calendar days after the adoption of this Purchase
Plan.

5.)  The number of shares of Stock, other share amounts and prices, if
applicable, set forth in this Section A and on Appendix A shall be adjusted
automatically on a proportionate basis to take into account any stock split,
reverse stock split or stock dividend with respect to the Stock or any change in
capitalization with respect to the Company that occurs during the term of this
Purchase Plan.

1

--------------------------------------------------------------------------------


B.)  Discontinuation or Suspension of Purchases

The Company acknowledges and agrees that CGM may discontinue or suspend
purchases under this Purchase Plan in the event that:

1.)  In the opinion of CGM's counsel, effecting such purchases would result in a
violation of applicable law or a breach of any contract to which CGM or its
affiliates are a party or by which it or its affiliates are bound.

2.)  The Company's counsel notifies CGM that such purchases would result in a
violation of applicable law by the Company.

3.)  Trading in the Stock is halted or suspended.

4.)  If the Company files a registration statement with the SEC relating to sale
of the Stock (or any security into which the Stock is convertible), other than
pursuant to a registration statement on Form S-8 or an automatic shelf
registration statement in which no specific issuance of securities is
contemplated at such time.

5.)  If the Company notifies CGM that it has commenced a tender or exchange
offer for its securities, the effect of which tender or exchange offer shall not
be to (i) reduce the number of shares of the Stock authorized for repurchase
under the Purchase Plan, (ii) that the shareholders of the Company immediately
prior to the closing of the tender or exchange offer and (iii) the listing of
the Stock on the New York Stock Exchange shall not terminate.  In the event that
the criteria set forth in the prior sentence are not satisfied as to any tender
or exchange offer commenced by the Company, the Purchase Plan shall terminate.

6.)  The Company notifies CGM in writing that purchases are to be discontinued
and this Purchase Plan is terminated.

Such discontinuation or suspension of purchases under this Purchase Plan shall
remain in effect until any such event no longer exists.

C.)  The Company's Representations, Warranties and Covenants

The Company makes the following representations, warranties and covenants, each
of which shall continue while this Purchase Plan is in effect.

1.)  At the time of the Company's execution of this Purchase Plan, the Company
is not aware of any material, non-public information with respect to its
business.  The Company is entering into this Purchase Plan in good faith and not
as part of a plan or scheme to evade the prohibitions of the Rule.

2.)  Purchases of Stock under this Purchase Plan are permitted by the Company's
internal policy concerning insider trading.

3.)  The Company agrees not to enter into or alter any corresponding or hedging
transaction with respect to the Stock while this Purchase Plan remains in
effect.

4.)  This Purchase Plan constitutes the Company's legal, valid and binding
obligation enforceable against the Company in accordance with its terms.  There
is no litigation, arbitration or other proceeding pending, or to the Company's
knowledge threatened, that would prevent or interfere with the Company's
purchase of the Stock under this Purchase Plan.

5.)  Except as contemplated by Section A.2 of this Purchase Plan, the Company
acknowledges and agrees that it does not have authority, influence or control
over any purchase effected by CGM pursuant to this Purchase Plan and the Company
will not attempt to exercise any authority, influence or control over
purchases.  CGM agrees not to seek advice from the Company with respect to the
manner in which it effects purchases under this Purchase Plan.

6.)  The Company will not provide the CGM broker for this Purchase Plan with any
material nonpublic information regarding the Company at any time and the Company
hereby instructs the broker that broker is not to inform the Company
prospectively of the timing, amount or price of any sales under the Purchase
Plan that broker intends to make.  The Company and the Purchase Plan broker
shall only communicate with the Purchase Plan broker in writing.

2

--------------------------------------------------------------------------------


In addition, CGM hereby notifies the Company that it maintains an Information
Barrier Policy which, in accordance with Rule 10b-5 of the Exchange Act,
prohibits its employees from trading while in possession of material non-public
("inside") information or from disclosing such information to others, so that
they may act on such information. Employees in possession of such information
are prohibited generally from: purchasing, selling or exchanging such securities
for their own accounts; soliciting client orders to purchase, sell or exchange
the securities; issuing research reports, recommendations or comments which
could be construed as recommendations concerning the securities; or disclosing
such information or any conclusions based thereon to any other person in or
outside CGM so that they may act on such information, except as permitted by the
CGM's compliance department.  The prohibitions against insider trading remain in
effect until the inside information has been fully disclosed to the public or is
no longer material.

7.)  Except as specifically contemplated hereby, the Company shall be solely
responsible for compliance with all statutes, rules and regulations applicable
to the Company and the transactions contemplated hereby, including, without
limitation, reporting and filing requirements; provided, however, that CGM will
provide the Company with email confirmation for each transaction under this
Purchase Plan undertaken by CGM no later than the close of business on the next
trading day after the date of any execution so that the Company may timely file
any reports required under the Exchange Act.

D.)  Modification of this Purchase Plan

1.)  Any modification of this Purchase Plan by the Company will be made in good
faith and not as part of a scheme to evade the prohibitions of the Rule, and
only with CGM's written consent. 

2.)  In particular, the Company agrees that it will not modify or propose to
modify this Purchase Plan at any time that it is aware of any material
non-public information about it and/or the Stock.  Modifications to this
Purchase Plan may be made only when the Company's trading window is open (as
defined in its insider trading compliance program).

3.)  Modifications to this Purchase Plan may be made only in writing.

4.)  Modifications to this Purchase Plan shall not become effective until the
later of (i) the termination of the next quarterly blackout period (as defined
in the Company's insider trading compliance program) or (ii) 30 days following
the modification.

5.)  Modifications to the Purchase Plan must have a minimum duration of at least
one year from the time when purchases may first occur under the modified plan in
accordance with these requirements.

6.)  Termination of this Purchase Plan by the Company shall not be deemed a
modification of this Purchase Plan.

7.)  However, the Company may adopt a new repurchase plan under the terms of its
policy, provided that it is adopted prior to the closing of the regular trading
window for the quarter prior to the quarter in which the new plan shall become
effective and the new plan shall not become effective until the beginning of the
third trading day after the public earnings release for the quarterly period in
which the new trading plan is adopted.  The Company may adopt a new Purchase
Plan if at that time the Company affirms that it is not in possession of any
material nonpublic information regarding its business.

E.)  Termination of this Purchase Plan

1.)  This Purchase Plan will terminate twelve (12) months after the Commencement
Date unless earlier terminated in the event one of the following occurs:

a.)  CGM determines, in its sole discretion, that it is prohibited for any
reason from engaging in purchasing activity as the Company's agent under this
Purchase Plan.

b.)  CGM receives notice that the Company has filed a petition for bankruptcy or
reorganization, or a petition for bankruptcy has been filed against the Company
and has not been dismissed within sixty (60) calendar days of its filing.

3

--------------------------------------------------------------------------------


c.)  The Company notifies CGM in writing that this Plan is terminated.

d.)  The Company notifies CGM that it or a third party publicly has announced
(i) a tender or exchange offer for the Stock or (ii) a merger, acquisition,
recapitalization or other similar business combination or other transaction, in
either event as a result of which the shareholders of the Company prior to the
transaction would hold less than a majority of the shares of the surviving
entity.

2.)  Any transaction pending at the time CGM receives a notice referred to in
Section E.) 1.) shall be completed and CGM shall receive the commission set
forth in Section A.) 2.).

F.)  Indemnification and Limitation on Liability

1.)  The Company agrees to indemnify and hold harmless CGM (and its directors,
officers, employees and affiliates) from and against all claims, liabilities,
losses, damages and expenses (including reasonable attorney's fees and costs)
arising out of or attributable to:  a.) any material breach by the Company of
this Purchase Plan (including the Company's representations, warranties and
covenants), and b.) any violation by the Company of applicable laws or
regulations.  This indemnification will survive the termination of this
Agreement.  The Company will have no indemnification obligations in the case of
gross negligence or willful misconduct of CGM or any other indemnified person.

2.)  Notwithstanding any other provision herein, neither party will be liable to
the other for:  a.) special, indirect, punitive, exemplary, or consequential
damages, or incidental losses or damages or any kind, including but not limited
to lost profits, lost savings, loss of use of facility or equipment, regardless
of whether arising from breach of contract, warranty, tort, strict liability or
otherwise, and even if advised of the possibility of such losses or damages or
if such losses or damages could have been reasonably foreseen, or b.) any
failure to perform or for any delay in performance that results from a cause or
circumstance that it beyond its reasonable control, including but not limited to
failure of electronic or mechanical equipment, strikes, failure of common
carrier or utility systems, severe weather, market disruptions or other causes
commonly known as "acts of God".

3.)  The Company acknowledges and agrees that CGM has not provided the Company
with any tax, accounting or legal advice with respect to this Purchase Plan,
including whether the Company would be entitled to any of the affirmative
defenses under the Rule.

G.)  Governing Law

This Purchase Plan will be governed by, and construed in accordance with, the
laws of the State of New York, without regard to such State's conflict of laws
rules.

H.)  Entire Agreement

This Purchase Plan (including any Annexes or Exhibits) along with the attached
agreement letter ("Agreement Letter") constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof, and supersedes any
previous or contemporaneous agreements, understandings, proposals or promises
with respect thereto, whether written or oral.  In the event of a conflict
between the terms and conditions of this Purchase Plan and the terms and
conditions of the Agreement Letter, the terms and conditions of this Purchase
Plan shall govern.

I.)  Assignment

This Purchase Plan and each party's rights and obligations hereunder may not be
assigned or delegated without the written permission of the other party and
shall inure to the benefit of each party's successors and permitted assigns,
whether by merger, consolidation or otherwise.

4

--------------------------------------------------------------------------------


J.)  Notices

The Company and CGM agree that during the term of this Purchase Plan, they shall
only communicate regarding the Purchase Plan in writing. Notices or other
communications under this Purchase Plan shall be provided to:

For the Company: Mentor Corporation
201 Mentor Drive
Santa Barbara, California 93111
Attn: General Counsel     For CGM: Andrew L. Geissler
Citigroup Global Markets Inc.
390 Greenwich Street, 5th Floor
New York, New York 10013

K.)  Counterparts

This Purchase Plan may be executed in one or more counterparts, all of which,
taken together, shall constitute one and the same agreement.

[Remainder of page left blank intentionally]

 

 

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


                IN WITNESS WHEREOF, the Company and CGM have executed this
Purchase Plan as of June 16, 2006.

Mentor Corporation Citigroup Global Markets Inc.         By: /s/A. Christopher
Fawzy        By: /s/Robert G. Leonard        Name: A. Christopher Fawzy Name:
Robert G. Leonard Title: General Counsel Title: Managing Direcotr

 

 

 

 

 

6

--------------------------------------------------------------------------------


APPENDIX A

All Share amounts and limit prices listed herein shall be increased or decreased
to reflect
stock splits should they occur.

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------